t c memo united_states tax_court lamar d pomeroy petitioner v commissioner of internal revenue respondent dixie l pomeroy petitioner v commissioner of internal revenue respondent docket nos 11640-11l 11641-11l filed date ps filed petitions for review of a notice_of_federal_tax_lien filing pursuant to sec_6320 in response to r’s determinations that the collection actions were appropriate held we exercise our discretion and remand these cases to irs appeals to clarify and supplement the record as the parties deem appropriate to consider p-h’s medical_condition warren neil nemiroff for petitioners nicole c lloyd for respondent memorandum findings_of_fact and opinion wherry judge these consolidated cases are before the court on petitions for review of notices of determination concerning collection action s under sec_6320 and or notices of determination petitioners seek review of respondent’s rejection of their offers-in-compromise and subsequent decision to sustain the collection action the collection action stems from unpaid income_tax for petitioners’ and taxable years the issue for decision is whether respondent’s settlement officer abused her discretion in rejecting petitioners’ offers- in-compromise because she failed to consider petitioner husband’s medical_condition and because she determined the reasonable collection potential using future income projections greater than months 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at the relevant time findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference except to the extent discussed below at the time the petition was filed petitioners resided in nevada petitioners lamar and dixie pomeroy are husband and wife and both are retired they have a long history of noncompliance with federal_income_tax responsibilities with unpaid income_tax liabilities for the years through in addition mr pomeroy has unpaid liabilities for civil penalties for frivolous submissions assessed under sec_6702 for the tax years and mrs pomeroy has unpaid liabilities for civil penalties for frivolous submissions assessed for tax years and for tax years through and petitioners did not file income_tax returns and respondent prepared substitutes for returns under sec_6020 2the parties had until date to submit simultaneous opening briefs and until date to submit simultaneous answering briefs respondent submitted an opening brief but petitioners did not respondent then filed a notice that he was not filing an answering brief petitioners had ample time to file their own brief because they did not we conclude they have no objection to respondent’s findings of facts and we will accept them as correct to the extent consistent with the record see 118_tc_106 n aff’d 353_f3d_1181 10th cir bland v commissioner tcmemo_2012_84 on date respondent mailed petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl the nftl informed petitioners that respondent filed a notice of tax_lien for the following outstanding federal_income_tax liabilities year liability dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners timely mailed a form request for a collection_due_process or equivalent_hearing to the internal_revenue_service irs office of appeals appeals which that office received on or before date petitioners’ representative warren nemiroff stated in the request that he objected to the filing of the tax_lien on the grounds that it was excessive mr nemiroff also indicated his intention to file an offer-in-compromise settlement officer alex lau initially was assigned to the case on date respondent received petitioners’ first form_656 offer_in_compromise on this form petitioners sought to settle their income_tax liabilities for tax years through through and and civil penalties for frivolous returns for tax_year sec_2002 through petitioners stated that they sought the offer-in-compromise because of doubt as to collectibility they offered to pay dollar_figure petitioners also submitted a form a collection information statement for wage earners and self-employed individuals on this form along with reporting their assets petitioners reported that mr pomeroy received income of dollar_figure per month from his pension and social_security and that mrs pomeroy received income of dollar_figure per month from social_security their total combined monthly income was dollar_figure the offer-in- compromise was sent to respondent’s centralized offer-in-compromise coic unit for processing but appeals retained jurisdiction over the case in a letter dated date the memphis tennessee coic unit requested additional documentation substantiating the expenses and income petitioners reported on the form 433-a the coic unit also requested that petitioners file separate forms because the original offer included individual liabilities for the frivolous_return civil penalties according to the coic unit mr pomeroy’s outstanding liabilities for frivolous_return penalties were for the 3this form_656 did not include the tax_year one of the years that was the subject of the nftl and tax years while mrs pomeroy’s liabilities for frivolous_return penalties were for and petitioners submitted the requested revised forms mrs pomeroy’s revised form listed other federal tax es for and but did not list income_tax liabilities mr pomeroy’s revised form listed other federal tax es for and and income_tax for through neither form stated the offer amount on date mr nemiroff sent a letter to the coic unit enclosing substantiation requested in the september letter and the revised forms in this letter mr nemiroff also stated mr pomeroy has suffered a stroke and is near death this is a case that needs attention and care please move with alacrity on date mrs f williams the offer examiner at the coic unit sent each petitioner a letter the letters asked each petitioner to submit yet a third form_656 and asked for additional information and substantiation the third forms were to include the offer amount type of offer or offer terms as well as to identify all outstanding tax_liabilities by year that each petitioner was seeking to compromise in addition the letter to mr pomeroy stated if you would like for your medical_condition to be considered while your offer is being reviewed please provide a current medical prognosis and diagnosis from your doctor verifying your medical_condition and explaining how your medical_condition affects you the letter to mrs pomeroy contained similar language in the event that she had a medical_condition she wished to have considered mrs williams also informed petitioners that if they did not provide the requested information by date the offer may be returned or rejected mrs williams did not receive a response and on or about date she decided to return the case to appeals the coic unit’s determination was that petitioners could fully pay the remaining total liability of dollar_figure over the remaining period of collections her determination was based on the amount of petitioners’ income from pension and social_security and petitioners’ expenses both as reported and as determined using a local standard the following table reflects what petitioners reported on their form 433-a and what mrs williams determined monthly income mr pomeroy pension and social_security mrs pomeroy social_security monthly expenses food clothing miscellaneou sec_1 form 433-a per coic dollar_figure dollar_figure dollar_figure dollar_figure 4because mrs williams determined that petitioners could fully pay their liabilities with future income she did not calculate the equity in their assets housing utilities vehicle operating costs health insurance out-of-pocket health care costs life_insurance net total big_number dollar_figure big_number dollar_figure 1petitioners claimed a household size of three because they were supporting their adult daughter mrs williams accepted this claim and calculated the expenses using the national standards for a household of three because mrs williams determined that the remaining statutory periods of collection for mr and mrs pomeroy’s liabilities were months and months respectively she determined that mrs pomeroy could pay a total of dollar_figure and mr pomeroy could pay a total of dollar_figure each of which exceeded the total liability petitioners submitted a third set of forms in mid-december of on her form mrs pomeroy listed income_tax for years through and trust fund recovery penalty for and mr pomeroy’s form listed the same years for income_tax liabilities and listed the and tax years for liabilities due to trust fund recovery penalties each form offered to pay dollar_figure mrs pomeroy also provided a letter stating 5evidently coic prepared the forms for petitioners why the forms list petitioners as having trust fund recovery penalties as opposed to civil penalties for frivolous submissions is unclear we note also that apparently because of a typographical error the form as to the trust fund recovery penalty refers to instead of with the referring to the taxable_year ending in december that mr pomeroy had suffered a serious stroke and was undergoing inpatient therapy mrs pomeroy indicated that she had asked the doctor for a prognosis and diagnosis but was not sure she would get it in time to send this letter along with the third set of forms apparently did not reach the coic unit until after mrs williams decided petitioners could fully pay but the forms and the letter were forwarded to appeals the new settlement officer assigned to the case elizabeth coppola reviewed the coic unit’s determination to reject petitioners’ offers-in- compromise during this review ms coppola approved mrs williams’ calculations with respect to monthly income and expenses and the projection of petitioners’ monthly income over the remaining period of limitations on collection ms coppola also reviewed the additional information forwarded to appeals she decided on the basis of her review of all the information petitioners submitted to reject the offers-in-compromise and sustain the filing of the federal_tax_lien on date ms coppola called mr nemiroff who said that he had just arrived at his office and asked if he could call her back ms coppola agreed but requested that the return call be no later than p m the same day ms coppola sent mr nemiroff a fax confirming this request and stating that she had reviewed all of petitioners’ information and was sustaining the rejection of the offers-in-compromise and the filing of the tax_lien the fax further stated that if mr nemiroff did not contact her by p m she was closing the case mr nemiroff never returned the phone call on date respondent issued the notices of determination memorializing ms coppola’s determinations petitioners timely petitioned this court for review and a trial was held in los angeles california on date at the trial the court granted petitioners’ oral motion to consolidate the cases for trial briefing and opinion opinion i evidentiary issue respondent objects to one of the stipulations and its accompanying exhibit on the grounds of relevancy because it was outside the administrative record this exhibit was a letter from mr pomeroy’s doctor briefly describing his medical_condition the letter was dated date long after the administrative record was closed we follow the law of the court_of_appeals for the ninth circuit to which these cases absent a stipulation to the contrary are appealable see 54_tc_742 aff’d 445_f2d_985 10th cir that court_of_appeals has limited the review of the administrative determinations in collection_due_process hearings to the administrative record see 568_f3d_710 9th cir our review is confined to the record at the time the commissioner’s decision was rendered aff’g in part tcmemo_2006_166 because the letter was not in the administrative record at the time ms coppola made her determination we sustain respondent’s objection ii standard of review sec_6330 permits challenges to the existence or amount of the underlying liability in collection proceedings only where the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to challenge the liability if the validity of the underlying tax_liability is not properly at issue we will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 however where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo id in their petitions petitioners asserted all taxes penalties and interest resulting from same are in dispute respondent counters on brief petitioners however never raised the issue of the validity of the liabilities in their pre-trial memorandums nor argued the issue at trial we further note that petitioners did not file a posttrial brief as petitioners neither presented evidence as to the issue of the underlying tax_liabilities nor pursued the issue at trial we deem the argument as to the underlying liabilities conceded see 92_tc_661 thus abuse_of_discretion is the appropriate standard of review here iii review for abuse_of_discretion sec_6320 and b requires the commissioner to notify a taxpayer in writing upon the filing of a notice_of_federal_tax_lien and to provide the taxpayer with an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 if an administrative hearing is requested the hearing is to be conducted by appeals sec_6320 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the proposed collection actions and alternative means of collection sec_6330 see also 114_tc_604 goza v commissioner t c pincite taxpayers are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6320-1 proced admin regs among the issues that may be raised at appeals are offers of collection alternatives such as offers-in-compromise and installment agreements sec_6330 the court reviews the appeals officer’s rejection of an offer-in-compromise or an installment_agreement to decide whether the rejection was arbitrary capricious or without sound basis in fact or law and therefore an abuse_of_discretion skrizowski v commissioner tcmemo_2004_229 see also keller v commissioner f 3d pincite a decision based on an erroneous view of the law or a clearly erroneous assessment of facts is an abuse_of_discretion sec_7122 establishes the authority of the secretary to compromise tax_liabilities the irs may compromise a taxpayer’s liability on the grounds of doubt as to liability doubt as to collectibility or effective tax_administration sec_301_7122-1 proced admin regs whether an offer is accepted or rejected is left to the discretion of the irs sec_301_7122-1 proced admin regs petitioners sought to compromise their tax_liabilities on the basis of doubt as to collectibility ms coppola determined that petitioners could fully pay their liabilities over the time remaining in the statutory period of collection sec_6502 petitioners claim that the appeals officer abused her discretion by computing their ability to fully pay using projected future income over the remaining statutory period of collection instead of following the guidelines in the internal_revenue_manual irm the irm limits appeals officers to months in computing future income when evaluating offers-in-compromise and the offer is payable in five months or less irm pt a date but in general a settlement officer will not accept an offer-in-compromise where the taxpayer can fully pay the liability id pt date to determine whether a taxpayer can fully pay the appeals officer makes a computation to determine whether the taxpayer can pay under an installment_plan using the entire period afforded by the statute_of_limitations for collections id pt date instructing offer evaluators to first determine whether the taxpayer can full pay through installment_agreement guidelines in making this determination the officer projects future income over the course of the period of limitations not just months id pt thus in these cases ms coppola did not abuse her discretion in projecting future income over the remaining period 6we note that petitioners’ counsel raised this issue during a pretrial hearing we then asked respondent to address the issue which respondent did on brief petitioners also claim that ms coppola abused her discretion by not considering mr pomeroy’s medical_condition this argument appears to be premised on the idea that once appeals had determined petitioners were able to fully pay the liabilities appeals should have considered adjusting income or allowable expenses for life expectancy and or anticipated medical_expenses respectively and also considered the offers-in-compromise under the promotion of effective tax_administration guidelines the regulations discuss two scenarios under which the promotion of effective tax_administration can be grounds for compromise if full collection would cause the taxpayer economic hardship and if there are compelling public policy or equity considerations sec_301_7122-1 and ii proced admin regs economic hardship exists where the taxpayer would be unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs to determine basic living_expenses the irs looks pincitepetitioners may also be arguing that they qualify for offers-in-compromise under doubt as to collectibility with special circumstances to qualify for offers on such grounds petitioners must show not only that they are unable to fully pay the liabilities but also that they have special circumstances that justify settling the liabilities for less than the reasonable collection potential internal_revenue_manual pt date the factors establishing special circumstances are the same as those establishing effective tax_administration id pt various factors including age employment status and history dependents reasonably necessary expenses cost of living extraordinary circumstances and other factors raised by the taxpayer sec_301_6343-1 proced admin regs public policy or equity considerations provide a basis for compromise only where due to exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner sec_301_7122-1 proced admin regs emphasis added but in both scenarios compromise is not appropriate if it would undermine compliance by taxpayers with the tax law sec_301_7122-1 proced admin regs the regulations also identify several factors helpful but not conclusive or exclusive in determining whether an offer should be accepted under the effective tax_administration grounds and whether acceptance would undermine confidence in the tax laws sec_301_7122-1 proced admin regs such factors include a taxpayer’s long-term illness or medical_condition that prevents the taxpayer from earning a living and the reasonable foreseeability that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition sec_301_7122-1 proced admin regs at the same time a history of noncompliance with the filing and payment requirements of the internal_revenue_code indicates that acceptance of the offer would tend to undermine compliance with the tax laws sec_301 c ii a proced admin regs the crux of petitioners’ argument appears to be that mr pomeroy’s medical_condition qualified them for offers-in-compromise based on effective tax_administration even though they submitted the offers under doubt as to collectibility grounds indeed irm pt date states that for offers submitted as doubt as to collectibility offers the settlement officer should also consider the offer as an effective tax_administration offer if special circumstances exist even if the collection potential exceeds the liability petitioners point to numerous instances in the record to show that appeals was well aware of mr pomeroy’s stroke and should have considered the offers as effective tax_administration offers once it determined that petitioners could fully pay the liabilities after initially denying that petitioners had informed appeals of mr pomeroy’s stroke respondent now admits that the record does indeed contain several references now respondent contends that appeals did consider to the extent that it could mr pomeroy’s medical_condition in evaluating an offer based on effective tax_administration irm pt a date instructs the settlement officer to r equest supporting documentation of the taxpayer’s situation such as a doctor’s letter or copies of medical_expenses mrs williams’ date letter stated that if petitioners wanted her to consider mr pomeroy’s medical_condition they needed to submit verification in the form of a diagnosis and prognosis from a doctor by date mrs pomeroy wrote a letter in response which unfortunately is not dated and does not have a date-received stamp in this letter she told mrs williams that she was trying to get the letter from the doctor and that her husband was still at an in-patient facility petitioners were in the process of obtaining the requested verification but mrs coppola made her determination and closed the case before they were able to procure the documentation petitioners alerted respondent numerous times that mr pomeroy was gravely ill the administrative record reflects that appeals was not only aware that mr pomeroy had suffered a stroke which could very well have a drastic effect on petitioners’ medical_expenses but it was also aware that mrs pomeroy was in the process of trying to get a letter from a physician mrs williams gave petitioners only business days between the date date of the 8as mrs pomeroy testified at trial w hen you have a family_member that is almost on their death bed it gets kind of hard to do everything letter and the date deadline to obtain a prognosis or diagnosis from a doctor ms coppola appears to have done no more than rely on the record as developed by mrs williams and does not appear to have made an appropriate effort to obtain sufficient information from petitioners in fact ms coppola appears to have made only one effort to contact petitioners or their counsel and that one effort was the same day she closed the case she made no attempt to ascertain the current status of mr pomeroy’s health or mrs pomeroy’s attempt to obtain a diagnosis or prognosisdollar_figure without more information about mr pomeroy’s medical_condition the administrative record is insufficient for the court to properly review it in such cases we can remand collection_due_process cases to appeals to develop the record see 134_tc_280 remanding to clarify and supplement the administrative record when we determined that the administrative record was insufficient to enable us to properly evaluate whether the appeals_office abused its discretion hoyle v 9as a practical matter petitioners would have had less than business days as the letter presumably took some time to travel from tennessee to nevada and any response would take some time to travel back from nevada to tennessee 10we note that at the time of the trial mr pomeroy was still at the rehabilitation facility and had recently broken his hip commissioner 131_tc_197 remanding so that appeals could clarify the record as to why it determined that all requirements of applicable law were met accordingly we remand these cases to the appeals_office to allow the parties to clarify and supplement the record as appropriate we will retain jurisdiction to preserve petitioners’ rights to judicial review of the final administrative determination see wadleigh v commissioner t c pincite the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein the court concludes that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
